Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 10/15/2021 have been fully considered but they are not persuasive.
	In response to applicant’s arguments regarding the 112f interpretation, the 112f interpretation is withdrawn since there is structure in the claim. 
	In response to applicant’s argument regarding the 103 rejection that Beom teaches away from having a tolerance ring. The cited paragraph 5 of the background from Beom teaches the limitation of a tolerance ring made of steel that is known in the prior art and continues to admit that the combination works and the tolerance can be managed. Beom was only used as an evidence that the tolerance ring is known in the art, despite the configuration being taught away from. Applicant refers to a citation in the reference that was not used in the rejection “Task to be solved”, Beom’s teaching of the prior art was cited in paragraph 5 of the background. No other paragraphs were cited by the examiner. The examiner has not cited any embodiment in Beom’s teaching, and is only citing the background as evidence that this elastic member is known in the art. The examiner is not citing Beom’s for its solution, and as such teaching away is not a relevant consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664